                Case 4:16-cv-03396-YGR Document 343 Filed 05/10/19 Page 1 of 1
                                  UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA


JURY TRIAL MINUTE ORDER

Case No. 16-cv-3396-YGR                       Case Name: Ignacio Perez v Rash Curtis & Associates
Date: May 10 , 2019 Time: 8:00 am.- 8:07am; 8:20am-8:26am; 8:27am-10:09am; 10:25am-11:56am;
12:06pm-12:31pm; [12:33pm-12:37pm counsel] 1:30pm Recess for the day.

The Honorable Yvonne Gonzalez Rogers

Clerk: Frances Stone                                Court Reporter: DIANE SKILLMAN

COUNSEL FOR PLTF:                                   COUNSEL FOR DEFT:

Scott Bursor; L. Timothy Fisher,                    Mark Ellis, Lawrence Iglesias and Anthony P.J. Valenti

Yeremey Krivoshey and Blair Reed                    Robert Keith deft representative

Voir Dire Began: 5/6/19

 Trial Began: 5/7/19 with the Evidentiary Portion. Further Jury Deliberation : Monday, 5/13/2019 at
8:30am.

PROCEEDINGS:

Case called. Discussion with counsel. Recess. Jury enters courtroom.
The Court gives Final Instructions to the Jury, Plaintiff attorney Scott Bursor Closing Statement. RECESS.
Defense attorney Mark Ellis Closing Statement. Plaintiff attorney Scott Bursor Rebuttal Statement. Court gives
remainder of Final Instructions to the Jury. Jury exits courtroom at 12:31pm and begins Deliberation.
Discussion with Counsel. Recess for Counsel. Jury leaves for the day at 1:30pm. Further Jury Deliberation
set for MONDAY, 5/13/2019 at 8:30 AM.



DISPOSITION OF EXHIBITS :
